 Case: 4:18-cv-01699-SEP Doc. #: 29 Filed: 10/04/19 Page: 1 of 2 PageID #: 191




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MEREDITH WALKER, et al.,               )
                                       )
     Plaintiffs,                       )
                                       )
     v.                                )      Case No. 4:18 CV 1699 RWS
                                       )
CITY OF ST. ANN,                       )
                                       )
     Defendant,                        )

                   AMENDED CASE MANAGEMENT ORDER

     IT IS HEREBY ORDERED that the parties’ joint motion to amend the

case management order [26] is GRANTED. The case management deadlines are

amended and extended as follows:

     1) Plaintiffs shall disclose all expert witnesses (and treating health care

          professionals expected to testify) and shall provide the reports required

          by Rule 26(a)(2), Fed.R.Civ.P., no later than March 2, 2020, and shall

          make expert witnesses available for depositions, and have depositions

          completed, no later than April 3, 2020.

     2) Defendant shall disclose all expert witnesses and shall provide the reports

          required by Rule 26(a)(2), Fed.R.Civ.P., no later than May 4, 2020, and

          shall make expert witnesses available for depositions, and have

          depositions completed, no later than June 1, 2020.
 Case: 4:18-cv-01699-SEP Doc. #: 29 Filed: 10/04/19 Page: 2 of 2 PageID #: 192




      3) The parties shall complete all discovery in this matter no later than June

         15, 2020.

      4) Any motions to limit or exclude expert testimony must be filed no later

         than July 6, 2020. Opposition briefs shall be filed no later than August

         5, 2020 and any reply brief may be filed no later than August 17, 2020.

      5) Any motion for class certification must be filed no later than July 6,

         2020. Opposition briefs shall be filed no later than August 5, 2020 and

         any reply brief may be filed no later than August 17, 2020. A hearing

         will be held on any motion for class certification on October 22, 2020 at

         9:30 a.m. The parties shall notify the Court one week before the

         hearing of the anticipated length of the hearing.



                                       _____________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE


Dated this 4th day of October, 2019.
